Notice of Pre-AIA  or AIA  Status
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/22 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments and amendments in the Amendment filed April 28, 2022, with respect to the rejections of independent Claims 1, 20, 30, and 33, and claims depending therefrom, under 35 U.S.C. 103 have been fully considered and are persuasive in part, as detailed below.  Therefore, these rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Jeong et al., U.S. Patent No. 8,385,562.  Claims 1, 20, 30, and 33 are amended.  Amended independent Claims 1, 20, 30, and 33 have been considered as discussed below.  

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 5-10, 13, 20-22, 24, 30, 33, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,565,415 (Schmidt et al., hereinafter “Schmidt”) in view of U.S. Patent No. 8,385,562 (Jeong et al., hereinafter “Jeong”).
With regard to Claim 1, Schmidt describes:
“A device to perform signal processing, the device comprising:
one or more processors configured to: (Column 11, lines 43-46 of Schmidt describes a device including a processor.)
perform linear filtering of the input signal adaptation to generate an output signal, wherein adaptation of the linear filtering … causes the output signal to substantially match the linear component of the reference target signal.”  (Column 5, lines 24-34 of Schmidt describes a filter 408, that may be a linear filter, that generate a compensation signal (the claimed “output signal”) from a reference signal.)
Schmidt does not describe: 
“perform signal processing including a linear transformation and a non-linear transformation of an input signal to generate a reference target signal, the reference target signal having a linear component associated with the linear transformation and a non-linear component associated with the non-linear transformation;
determine whether a non-linearity metric associated with the reference target signal satisfies a threshold;
in response to a determination that the non-linearity metric satisfies the threshold, perform linear filtering of the input signal to generate an output signal, wherein adaptation of the linear filtering is controlled based on both the linear component and the non-linear component of the reference target signal.”  
	However, Jeong describes:
“perform signal processing including a linear transformation and a non-linear transformation of an input signal to generate a reference target signal, the reference target signal having a linear component associated with the linear transformation and a non-linear component associated with the non-linear transformation; (Figure 1, microphone output signal generators 120 and 121 perform signal processing on an input signal that includes a transformation.  Column 3, line 57 to column 4, line 3 describe that the transformation may be a linear or non-linear transformation.)
determine whether a non-linearity metric associated with the reference target signal satisfies a threshold; (Column 9, lines 51-57 describe that a distance value (cited as “a non-linearity metric”) is compared to a threshold.) and
in response to a determination that the non-linearity metric satisfies the threshold, perform linear filtering of the input signal to generate an output signal, wherein adaptation of the linear filtering is controlled based on both the linear component and the non-linear component of the reference target signal.”  (Column 9, lines 42-51 describe that filtering is done based on the output from microphone output signal generators 120 and 121, which can include a component from a linear transformation and a component from a non-linear transformation.)
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the filter control based on linear and non-linear components as described by Jeong into the device described by Schmidt, to allow the removal of noise sources from desired sound sources, as described by Jeong at column 13, lines 21-29.
With regard to Claim 5, column 2, lines 26-27 of Schmidt describes that the device may be part of a vehicle.
With regard to Claim 6, column 2, line 65 to column 3, line 3 of Schmidt describes that the signal processing corresponds to signal enhancement.
With regard to Claim 7, column 4, lines 33-44 of Schmidt describes that the input signal includes an audio signal, and the signal processing corresponds to speech enhancement.
With regard to Claim 8, Schmidt describes “one or more microphones coupled to the one or more processors, the one or more processors configured to receive the audio signal from the one or more microphones.”  In this regard, column 11, lines 43-46 of Schmidt describes a device including a processor, and column 2, lines 29-30 describe that the device may include one or more microphones.
With regard to Claim 9, Schmidt describes “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to noise suppression, echo cancelation, dereverberation, or a combination thereof.”  In this regard, column 5, lines 24-25 describe that filter 408 attenuates the echo (echo canceling).
With regard to Claim 13, column 11, lines 43-63 of Schmidt describe that the device may include several circuits and processors connected together.   Accordingly, Schmidt describes “the one or more processors are included in an integrated circuit.”
With respect to Claims 20-22, method Claim 20 and apparatus Claim 1 are related as an apparatus and the method of using same, with each claimed apparatus function corresponding to each claimed method step. Claims 21 and 22 correspond to Claims 6 and 7, respectively.  Accordingly, Claims 20-22 are similarly rejected under the same rationale as applied above with respect to Claims 1, 6, and 7, respectively.  
With respect to Claim 30, computer readable medium Claim 30 and device Claim 1 are related as a computer readable medium including code to perform the same as the device, with each claimed code element's function corresponding to the claimed device function. Further, Schmidt teaches a computer readable storage device storing instructions that, when executed by one or more processors, cause the one or more processors to execute disclosed processes (see Schmidt col. 11, line 44 – col. 12, line 18). Accordingly, Claim 30 is similarly rejected under the same rationale as applied above with respect to Claim 1.  
With regard to Claim 33, the processor 108 described in the specification is cited as the structure that performs the functions claimed in Claim 33.  In this regard, Schmidt describes:
 “An apparatus comprising: 
means for performing linear filtering of the input signal to generate an output signal, wherein adaptation of the linear filtering … causes the output signal to substantially match the linear component of the reference target signal.”  (Column 5, lines 24-34 of Schmidt describes a filter 408, that may be a linear filter, that generate a compensation signal (the claimed “output signal”) from a reference signal.)
Schmidt does not describe:
“means for performing signal processing including a linear transformation and a non-linear transformation of an input signal to generate a reference target signal, the reference target signal having a linear component associated with the linear transformation and a non-linear component associated with the non-linear transformation;
means for determining whether a non-linearity metric associated with the reference target signal satisfies a threshold; and
in response to a determination that the non-linearity metric satisfies the threshold, means for performing linear filtering of the input signal to generate an output signal, wherein adaptation of the linear filtering is controlled based on both the linear component and the non-linear component of the reference target signal”
However, Jeong describes:
“means for performing signal processing including a linear transformation and a non-linear transformation of an input signal to generate a reference target signal, the reference target signal having a linear component associated with the linear transformation and a non-linear component associated with the non-linear transformation; (Figure 1, microphone output signal generators 120 and 121 perform signal processing on an input signal that includes a transformation.  Column 3, line 57 to column 4, line 3 describe that the transformation may be a linear or non-linear transformation.)
means for determining whether a non-linearity metric associated with the reference target signal satisfies a threshold; (Column 9, lines 51-57 describe that a distance value (cited as “a non-linearity metric”) is compared to a threshold.)  and
in response to a determination that the non-linearity metric satisfies the threshold, means for performing linear filtering of the input signal to generate an output signal, wherein adaptation of the linear filtering is controlled based on both the linear component and the non-linear component of the reference target signal.”  (Column 9, lines 42-51 describe that filtering is done based on the output from microphone output signal generators 120 and 121, which can include a component from a linear transformation and a component from a non-linear transformation.)
It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the filter control based on linear and non-linear components as described by Jeong into the device described by Schmidt, to allow the removal of noise sources from desired sound sources, as described by Jeong at column 13, lines 21-29.
With regard to Claim 34, column 2, lines 26-27 of Schmidt describes that the device may be part of a vehicle.
With regard to Claim 36, Schmidt describes “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to echo cancellation.”  In this regard, column 5, lines 24-25 describe that filter 408 attenuates the echo (echo canceling).

5.	Claims 2-4 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of U.S. Patent No. 5,146,470 (Fujii et al, hereinafter “Fujii”).
With respect to Claim 2, Schmidt in view of Jeong does not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values to reduce a difference between the output signal and the reference target signal.”   
However, column 4, lines 24-36 of Fujii describes an adaptive digital filter that changes the filter coefficients to reduce a difference between the output signal and the estimated output signal (cited as “the reference target signal.”)  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the adaptive filtering technique described by Fujii into the device described by Schmidt in view of Jeong, as this provides stable filter operation, as described at column 4, lines 33-36 of Fujii.
With respect to Claim 3, Schmidt in view of Jeong does not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values to minimize a difference between the output signal and the reference target signal.”   
However, column 4, lines 24-36 of Fujii describes an adaptive digital filter that changes the filter coefficients to reduce a difference between the output signal and the estimated output signal (cited as “the reference target signal.”)  As Fujii recognizes the difference between the output signal and the estimated output signal to be a result effective variable, optimizing this variable would be a matter of routine experimentation.  See MPEP 2144.05.  Accordingly, minimizing a difference between the output signal and the estimated output signal (cited as “the reference target signal.”) would have been obvious in light of Fujii.  Further, it would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the adaptive filtering technique described by Fujii into the device described by Schmidt in view of Jeong, as this provides stable filter operation, as described at column 4, lines 33-36 of Fujii.
With respect to Claim 4, Schmidt in view of Jeong does not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values with reference to the reference target signal so that the linear filtering of the input signal based on the filter values reduces a difference between the output signal and the reference target signal.”   
However, column 4, lines 24-36 of Fujii describes an adaptive digital filter that changes the filter coefficients to reduce a difference between the output signal and the estimated output signal (cited as “the reference target signal.”)  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the adaptive filtering technique described by Fujii into the device described by Schmidt in view of Jeong, as this provides stable filter operation, as described at column 4, lines 33-36 of Fujii.
With respect to Claim 35, Schmidt in view of Jeong does not explicitly describe “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to noise suppression.”
However, column 26, lines 49-50 describe that the adaptive digital filter acts to suppress noise.”)  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the adaptive filtering technique described by Fujii into the device described by Schmidt in view of Jeong, as this provides stable filter operation, as described at column 4, lines 33-36 of Fujii.
6.	Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of U.S. Patent App. Pub. No. 20070064816 (Chiang et al, hereinafter “Chiang”).
With regard to Claim 10, Schmidt in view of Jeong does not explicitly describe “the one or more processors are configured to use a neural network to perform the signal processing.”  However, Kimoto describes neural networks 22 and 42 to perform the signal processing. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate neural networks as described by Kimoto into the device described by Schmidt in view of Jeong, at least because doing so would realize a high-speed, highly precise signal processing (see Kimoto col. 1, lines 51-55).
With respect to Claim 24, method Claim 24 and apparatus Claim 10 are related as an apparatus and the method of using same, with each claimed apparatus function corresponding to each claimed method step. Accordingly, Claim 24 is similarly rejected under the same rationale as applied above with respect to Claim 10.  

7.	Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of U.S. Patent App. Pub. No. 20070064816 (Chiang et al, hereinafter “Chiang”).
With regard to Claim 11, although column 11, lines 55-56 of Schmidt describes that the signal may be a video signal, Schmidt in view of Jeong does not explicitly describe “wherein the input signal includes a visual input signal, and wherein the signal processing corresponds to visual enhancement.”  However, Chiang describes a device that adaptively filters an input video signal (paragraph 29), and performs visual enhancement (paragraph 77.)  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the video filtering technique described by Chiang into the device described by Schmidt in view of Jeong, as this reduces video artifacts in the data, as described at paragraph 29 of Chiang.
With regard to Claim 25, this claim recites essentially the same subject matter as Claim 11, and thus is rejected for the same reasons as Claim 11.

8.	Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of U.S. Patent App. Pub. No. 20070177023 (Beuhler et al, hereinafter “Beuhler”).
With regard to Claim 12, although column 11, lines 55-56 of Schmidt describes that the signal may be a video signal, Schmidt in view of Jeong does not explicitly describe “an image sensor coupled to the one or more processors, the one or more processors configured to receive the visual input signal from the image sensor.”  However, paragraph 2 of Beuhler describes that an image sensor may be connected to a processor.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the image sensor described by Beuhler into the device described by Schmidt in view of Jeong, as this would provide the video signal described at column 11, lines 55-56 of Schmidt, and therefore would have been simple substitution of one known element for another to obtain predictable results. MPEP 2143(I)(B).
With regard to Claim 18, Schmidt in view of Jeong does not explicitly describe “the input signal includes a visual input signal, wherein the signal processing corresponds to facial image enhancement, and wherein the one or more processors are further configured to process the output signal to generate a facial recognition output corresponding to one or more faces represented by the visual input signal.”  However, paragraph 28 of Beuhler describes a device that can receive input visual data and perform facial recognition processing.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the facial recognition processing described by Beuhler into the device described by Schmidt in view of Jeong, as this would allow the device to be used to search for particular faces, as described in paragraph 36 of Beuhler.
With regard to Claim 19, this claim recites essentially the same subject matter as Claim 12, and thus is rejected for the same reasons as Claim 12.

9.	Claims 14, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of U.S. Patent App. Pub. No. 20170243582 (Menezes et al, hereinafter “Menezes”).
With regard to Claim 14, column 4, lines 33-44 of Schmidt describes that the input signal includes an audio signal, and the signal processing corresponds to speech enhancement.  However, Schmidt in view of Jeong does not explicitly describe “the one or more processors are further configured to process the output signal to generate a text output corresponding to speech in the audio input signal.”  In this regard, paragraph 4 of Menezes describes a device that generates a text output from input speech.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the speech to text processing described by Menezes into the device described by Schmidt in view of Jeong, as visual display of text corresponding to speech is helpful in several situations, as described in paragraph 4 of Menezes.
With regard to Claim 15, Schmidt in view of Jeong does not explicitly describe “a display device coupled to the one or more processors, the display device configured to display the text output.”  However, paragraph 4 of Menezes describes a device displays text generated from input speech.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the speech to text processing and display described by Menezes into the device described by Schmidt in view of Jeong, as visual display of text corresponding to speech is helpful in several situations, as described in paragraph 4 of Menezes.
With regard to Claim 26, this claim recites essentially the same subject matter as Claim 14, and thus is rejected for the same reasons as Claim 14.

10.	Claims 17, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of EP Patent App. Pub. No. 1 052 619 (Klindworth et al, hereinafter “Klindworth”).
With respect to Claim 17, Schmidt in view of Jeong as disclosed above, teaches the claimed “the one or more processors are further configured to perform” and “the reference target signal,” but does not explicitly describe “voice activity detection of the … signal, and wherein the adaptation of the linear filtering is controlled at least partially based on whether voice activity is detected.”  However, paragraph 12 of Klindworth describes an echo canceller that detects a voice and then controls the adaptation of a linear filter based on the voice detection.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the voice detecting echo canceller as described by Klindworth into the device described by Schmidt in view of Jeong, as paragraph 16 of Klindworth describes that this improvement is important for any voice processing device.
With regard to Claim 28, this claim recites essentially the same subject matter as Claim 17, and thus are rejected for the same reasons as Claim 17.
With respect to Claim 32, Schmidt in view of Jeong as disclosed above, teaches the claimed “the reference target signal,” and “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform “ but does not explicitly describe “configured to perform voice activity detection of the signal, and wherein the adaptation of the linear filtering is controlled at least partially based on whether voice activity is detected in the signal.”  However, paragraph 12 of Klindworth describes an echo canceller that detects a voice and then controls the adaptation of a linear filter based on the voice detection.  It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the voice detecting echo canceller as described by Klindworth into the device described by Schmidt in view of Jeong, as paragraph 16 of Klindworth describes that this improvement is important for any voice processing device.

11.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of U.S. Patent App. Pub. No. 20080018506 (Raveendran).
With respect to Claim 29, Schmidt in view of Jeong does not explicitly describe “processing the output signal to generate a facial recognition output corresponding to one or more faces represented by a visual input signal, wherein the input signal includes the visual input signal, and wherein the signal processing corresponds to facial image enhancement.”  However, paragraphs 29 and 30 of Raveendran describe a device that uses digital filters to perform image enhancement (paragraph 29), and that the image enhancement may include facial enhancement (paragraph 30). It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the facial enhancement as described by Raveendran into the device described by Schmidt in view of Jeong, as paragraph 29 of Raveendran describes that the facial enhancement can restore details lost during previous compression processing.

12.	Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Jeong and further in view of U.S. Patent App. Pub. No. 20210020189 (Jukic et al., hereinafter “Jukic”).
With respect to Claim 37, Schmidt in view of Jeong does not explicitly describe “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to dereverberation.”  However, paragraph 7 of Jukic describe a speech recognition device that includes a dereverberation system to process the speech signal. It would have been obvious to one of ordinary skill in the art at the time the present invention was made to incorporate the dereverberation system as described by Jukic into the device described by Schmidt in view of Jeong, to allow estimation of the direct speech signal as described in paragraph 29 of Jukic.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20150003606 (Nemer) describes a pre-distortion circuit 302 that is updated by tuning logic 402.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./           Examiner, Art Unit 2656                                                                                                                                                                                             
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656